342 F.2d 931
Robert MOSES et al., Appellants,v.Nicholas deB. KATZENBACH, Acting Attorney General of the United States, et al., Appellees.
No. 18065.
United States Court of Appeals District of Columbia Circuit.
Argued November 6, 1964.
Decided February 16, 1965.

Appeal from the United States District Court for the District of Columbia; Luther W. Youngdahl, Judge.
Mr. William M. Kunstler, New York City, for appellants.
Mr. Alan S. Rosenthal, Atty., Dept. of Justice, with whom Asst. Atty. Gen. John W. Douglas and Messrs. David C. Acheson, U. S. Atty., and John C. Eldridge, Atty., Dept. of Justice, were on the brief, for appellees.
Before BASTIAN, WRIGHT and McGOWAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
THIS CAUSE came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
ON CONSIDERATION WHEREOF It is ordered and adjudged by this court that the judgment of the District Court appealed from in this cause be, and it is hereby, affirmed.

WRIGHT, Circuit Judge (concurring):

3
It seems more than passing strange, to me at least, that in some parts of this country citizens exercising their First Amendment rights of assembly, petition and free speech are arrested and convicted by the hundreds, while perpetrators of innumerable church bombings and burnings, kidnappings, beatings, maimings and murders of Negroes and civil rights workers are not prosecuted — or even apprehended. Perhaps, as appellants suggest, federal laws, or their enforcement, in this area are indeed inadequate. But I agree that an investigation as to the adequacy, or the execution, of these laws is not a matter within the jurisdiction of the judicial branch of this Government.